OPINION OF THE COURT
On summary consideration, order affirmed. Based on the elements of the crime as charged to the jury, we cannot say, as a matter of law, that the jury’s verdict acquitting the defendant of the charges of attempted murder in the second degree and assault in the second degree is repugnant to the verdict convicting defendant of criminal possession of a weapon in. the second degree (People v Tucker, 55 NY2d 1).
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.